DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/117,692.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “robot vacuum cleaner” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.

US-20210200234 is directed to “A robot vacuum cleaner is provided. The robot vacuum cleaner includes a camera, a camera configured to store an artificial intelligence model trained to identify an image from an input image and shape information corresponding to each of a plurality of objects, and a processor configured to control the electronic apparatus by being connected to the camera and the camera, wherein the processor is configured to input an image obtained by the camera to the artificial intelligence model to identify an object included in the image, obtain shape information corresponding to the identified object among the plurality of shape information stored in the memory, and set a traveling path of the robot vacuum cleaner based on the shape information and size information related to the object.”;
US-20210282613 is directed to “A method includes receiving mapping data collected by an autonomous cleaning robot as the autonomous cleaning robot moves about an environment. A portion of the mapping data is indicative of a location of an object in the environment. The method includes defining a clean zone at the location of the object such that the autonomous cleaning robot initiates a clean behavior constrained to the clean zone in response to encountering the clean zone in the environment.”;
US-20130035790 is directed to “A method is provided for initiating a telepresence session with a person, using a robot. The method includes receiving a request to host a telepresence session at the robot and receiving an identification for a target person for the telepresence session by the robot. The robot then searches a current location for a person. If a person is found, a determination is made regarding whether the person is the target person. If the person found is not the target person, the person is prompted for a location for the target person. The robot moves to the location given by the person in response to the prompt.”;
US-20080009964 is directed to “A virtual track or rail system and method is described for execution by a robot. A user through a user interface generates a desired path comprised of at least one segment representative of the virtual track for the robot. Start and end points are assigned to the desired path and 
US-20050171636 is directed to “An autonomous mobile robot cleaner system including a robot cleaner and remote controllers for guiding the robot cleaner to rooms so as to clean several rooms in a house automatically and successively in user-selected cleaning modes. The remote controllers are placed on a corridor in the vicinity of the entrances of rooms so that a user can operate them to input information including a number assigned to each room and a cleaning mode desired for the room. The robot cleaner communicates with each of the remote controllers to obtain the information while autonomously moving around. Based on the information, the robot cleaner selects a room and a cleaning mode, enters the selected room to clean the room in the selected cleaning mode. After cleaning the room, the robot cleaner moves to the corridor and thereafter communicates with a next remote controller to repeat the above process.”;
US-20210331112 is directed to “an air cleaner disposed in an indoor space. An air cleaner according to an embodiment 
US-20210345847 is directed to “A method for controlling a robot cleaner includes receiving map information and an image transmitted from a further cleaner. The method also includes identifying position information of the further cleaner by comparing the image received from the further cleaner with an image captured by the robot cleaner and performing cleaning while traveling along with the further cleaner.”;
US-11172607 is directed to “A system and method for an autonomous law mover comprising a mower body having at least one motor arranged to drive a cutting blade and to propel the mower body on an operating surface via a wheel arrangement, wherein the mower body includes a navigation system arranged to assist a 
Taneja et al., is directed to “Moedor Cleaning Robot”;

Jarande et al., is directed to “Robotic Vacuum Cleaner Using Arduino with Wifi”;
Wang et al., is directed to “Dynamic analysis of the hybrid recharging system with super-capacitors on the armed cleaner robot”;
Jeon et al., is directed to “Multiple robots task allocation for cleaning a large public space”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B